Citation Nr: 1603623	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-46 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2..  Entitlement to service connection for a right ankle disorder. 

3.  Entitlement to an increased (compensable) rating for bilateral hearing loss. 

4.  Entitlement to an increased rating in excess of 20 percent for service-connected degenerative joint disease of the right shoulder (major).



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to August 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO, in part, continued the denials of service connection  for a right knee condition and a right ankle condition, as well as  continued a noncompensable rating for service-connected bilateral hearing loss and a  10 percent disability rating for degenerative joint disease of the right shoulder.  In December 2008, the Veteran filed a notice of disagreement (NOD) as to the denials of service connection and the initial ratings assigned/.  In October 2009, the RO issued a statement of the case (SOC) addressing all issues, and, in November 2009, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  

In correspondence received in November 2015, the Veteran withdrew his Board hearing request. 

As regards the right shoulder claim, the Board notes that, during the pendency of the appeal, in a February 2015 rating decision, the RO granted  an increased rating of 20 percent for degenerative joint disease of the right shoulder, effective September 1, 2005 ( the day after his discharge from military service).  However, inasmuch as  higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating for the right shoulder remains viable on appeal .  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As for the matter of representation, the Board notes that, while the Veteran previously was represented by Disabled American Veterans, in June 2010-during the pendency of the claim on appeal-the Veteran granted a power-of-attorney in favor of Alabama Department of Veterans Affairs with regard to these matters.  The Board  recognizes the change in representation.

In addition to the paper claims file, the Veteran has paperless, electronic files in the Virtual VA claims processing system and the Veterans Benefit Management System (VBMS).  Review of those files reveal VA treatment records, private treatment records, statements from the Veteran, and his request to withdraw his Board  hearing request. 

As a final preliminary matter, the Board points out that, since the RO's last adjudication of the claims in the May 2015 supplemental SOC (SSOC), the Veteran submitted additional private treatment records and duplicate  service treatment records.  No waiver of initial consideration of the additionally received private treatment by the agency of original jurisdiction (AOJ) has been received.  See 38 C.F.R. § 20.1304(c) (2015).  However, on remand, the AOJ will have an opportunity to review these and all other additionally received records; hence, no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand. 

For reason expressed below, the claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on each claim on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates that the existence of a current disability or persistent or current symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014) ; 38 C.F.R. § 3.159(c)(4)(i) (2015) ; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, the Board finds that an examination is warranted for each claim on appeal,

With respect to the claim for service connection for a right knee disability, the Veteran asserts that he hurt his right knee during his military service.  According to the Veteran's service treatment records, on a October 2002 Report of Medical History for Five Year Examination, he checked yes to swollen or painful joints and to knee trouble.  He then wrote that his right knee swells.  In September 2003, the Veteran was diagnosed with patellofemoral pain syndrome; it was not stated if it was the right knee or left knee. During  the Veteran's April 2005 VA pre-discharge examination, he reported that his knees began hurting in 1989, and that, while he was treated multiple times for his left knee, he was seen only once for his right knee.  An x-ray study revealed a normal right knee. 

The Veteran's post-service treatment records reflect a March 2006 notation of knee pain and an October 2006 diagnosis of bilateral chondromalacia patella.   In October 2007, it was noted that the Veteran had a history of osteoarthritis and chronic bilateral knee pain.  In May 2008, he was seen for an acute exacerbation of chronic right knee pain.  There is also a May 2008 diagnosis of patellofemoral syndrome.  In July 2008, the Veteran underwent a steroid injection for his knee.  In August 2008, the Veteran was diagnosed with internal derangement of the knee and ostearthritis of the right knee.  In October 2008, the Veteran underwent arthroscopic surgery on his right knee and had a meniscectomy.  In December 2008, it was noted that the date of diagnosis of chondromalacia patella was August 1, 2005.  In October 2014, he was diagnosed with arthralgia of the right knee.  In April 2014, it was noted that the Veteran had knee pain and had been in the military for 26 years.

The above-cited evidence reflects contemporaneous reports of right knee symptoms during service, and post-service right knee complaints, diagnoses and treatment, Although the Veteran suggests a relationship between the two, and has reported continuity of knee pain since service, no medical etiology opinion is of record.  On these facts, the Board finds that VA examination to obtain medical information as to the nature and etiology of any current  right knee disability(ies) underlying the Veteran's complaints is needed.    
Also, the Veteran asserts that he has a current right ankle disorder that is due to his military service.  His  service treatment records indicate that in August 1991, he sprained his right ankle and he reinjured it again in October 1991.  An x-ray revealed no significant abnormalities.  In May 2001, the Veteran was seen for right foot pain after a table fell on his foot.  On a October 2002 Report of Medical History for Five Year Examination, he checked yes to swollen or painful joints and to foot trouble. Although no right ankle condition was diagnosed, during  the Veteran's April 2005 VA pre-discharge examination, he reported that he injured the ankle in  1991, and that .  He reported that it popped multiple times every day.  

The Board acknowledges that there is no post-service evidence documenting a diagnosed right ankle disability.  However, given the multiple documented in-service injuries and complaints pertaining to the right ankle and foot, and the Veteran's reports at discharge suggesting that he may continue to continue to experience recurrent or persistent right ankle problems, the Board finds that further examination to obtain findings/opinions as to current disability and etiology is needed to resolve the right ankle claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, supra.  With respect to the claim for a higher rating for bilateral hearing loss, the Veteran asserts that he warrants a compensable rating.  The Veteran was last afforded a VA audiology examination in January 2011.  In the examination report, the audiologist indicated  that the Veteran's speech recognition score using the Maryland CNC word list was 20 percent for the right ear and 20 percent for the left ear.  The VA examiner then stated that the Veteran had mild sensorineural hearing loss above 3000 Hertz in the right ear and mild to moderately severe sensorineural hearing loss above 2000 Hertz in the left ear.  It was also noted that he had excellent speech discrimination scores bilaterally.  

A March 2015 VA addendum opinion  notes  that the audiologist that wrote the report must have made an error in recording the Speech Discrimination Scores.  The audiogram shows 100% for the right ear and 94% for the left ear and the report should be changed to reflect this error." 

The Board finds that, on remand, the  AOJ should obtain a copy of the January 2011 audiogram establish the actual pure tone thresholds and speech discrimination scores at that time.  After doing so, to ensure that the record accurately reflects the current severity of his bilateral hearing loss, the Board finds that a contemporaneous VA examination, with appropriate testing, is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, supra.  ).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Also, with respect to  the Veteran's claim for to a higher rating for a right shoulder disability, Pertinent to the current claim, the Veteran was afforded a VA examination in January 2011.  While the most recent,  January 2011 VA examiner discussed the Veteran's range of motion for his right shoulder, his joint symptoms were not discussed instead, the examiner focused on the Veteran's left shoulder.  Given this deficiency, the  Board finds that a more contemporaneous examination to obtain clinical findings responsive to applicable rating criteria is needed to fairly evaluate the Veteran's right shoulder claim.  Id.

Prior to arranging for the Veteran to undergo further examinations in connection with these claims, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, treatment records from Birmingham VA Medical Center (VAMC) are associated with the Veteran's claim file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted facility (as well as any associated facility(ies)) all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran  another opportunity to provide additional  information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The AOJ's adjudication of each claim should include consideration of all pertinent evidence received since the last adjudication (to include private treatment reports).

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from the Birmingham VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran-to include a copy of the January 2011 VA audiogram.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide additional  information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent outstanding, private(non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified,  following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his right knee and right ankle by an appropriate physician-preferably, an orthopedist. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to each the right knee and the right ankle, the examiner should indicate whether the Veteran currently has, or at any time pertinent to the current claims has had, any disability(ies) underlying current complaints.

If so, for each diagnosed disability, the examiner should render an opinion, consistent  with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability (a) had its onset during service; (b) for arthritis, was present to a compensable degree within the first post-service year; or (c) is otherwise etiologically related to service, to include injuries/complaints noted therein. 

In addressing the above, the  examiner must consider and discuss all pertinent in- and post service and other objective evidence of record, as well as competent lay assertions as to the nature, onset and continuity of symptoms.  If the examiner finds reason to discount the Veteran's assertions in any regard, he or she should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA audiology examination, by an appropriate professional, for evaluation of his bilateral hearing loss. 

The contents of the entire claims file ( paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual,  and the examination report should include discussion of the Veteran's medical history and assertions.  

All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should comment of the validity of the testing results reflected in the January 2011 VA examination report, and the May 2015 addendum opinion.

Also, based on consideration of all valid testing results and the Veteran's documented history and assertions, the examiner should fully describe the functional effects of the Veteran's bilateral hearing loss on his activities of daily living, to include employment.


All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his degenerative joint disease of the right shoulder. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the  designated individual,  and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should provide all findings needed to properly evaluate the right shoulder disability, to include clearly identifying all symptoms/impairment residual to the Veteran's degenerative joint disease of the right shoulder, such as reported pain, limitation of motion, loss of strength, numbness, reduced grip strength, muscle atrophy, and abnormal symmetry of the shoulders.  

The examiner should conduct range of motion testing of the right shoulder (expressed in degrees).  The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion. 	

All examination findings/testing results, along with complete, clearly-stated  rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication, to include private treatment records) and legal authority. 

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).





Department of Veterans Affairs


